IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 01-30058
                                         Summary Calendar
                                         _______________


                                         JOHNNY BYONE,
        INDIVIDUALLY AND ON BEHALF OF A CLASS OF ALL OTHERS SIMILARLY SITUATED;
                                          JOHNNY ODOM,
        INDIVIDUALLY AND ON BEHALF OF A CLASS OF ALL OTHERS SIMILARLY SITUATED,

                                                             Plaintiffs-Appellants,

                                              VERSUS

                                 MONSANTO COMPANY; ET AL.,

                                                             Defendants,

            MONSANTO COMPANY; ASGROW SEED COMPANY; SF SERVICES,

                                                             Defendants-Appellees.

                                   _________________________

                            Appeal from the United States District Court
                               for the Western District of Louisiana
                                  _________________________
                                          August 6, 2001

Before JOLLY, SMITH, and BENAVIDES,                     Louisiana farmers Johnny Byone and
  Circuit Judges.                                    Johnny Odom purchased and grew Roundup
                                                     Ready® brand soybeans during 1997 and
PER CURIAM:*                                         1998.     Experiencing lower yields than
                                                     anticipated, they sued the developer of this
                                                     strain of soybean, Monsanto Company, and
   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
                                                        *
published and is not precedent except under the          (...continued)
limited circumstances set forth in 5TH CIR. R.       47.5.4.
two seed companies, Asgrow Seed Company                  Even if their claim were not time-barred, their
and SF Services, who sold them the beans.                claim is without merit, as we will explain.
The district court granted summary judgment
to the defendants. Finding no error, we affirm,                                 III.
essentially for the reasons given by the district           Although Byone and Odom’s fraud claim
court in its comprehensive ruling entered on             for the 1998 crop is timely, they cannot
December 13, 2000.                                       prevail. First, they point us to no actual
                                                         promise or guarantee of a high yield; they
                       I.                                present only scientific data and farmers’
   Monsanto Company genetically engineered               testimony suggesting that Roundup Ready®
the Roundup Ready® soybean to resist the                 seeds have equal yield potential to that of
effects of Roundup brand herbicide so that               other soybean varieties.         Second, even
farmers could spray to control weeds without             assuming that these sophisticated soybean
harming their crop. Byone and Odom admit                 producers justifiably relied on some ephemeral
that the soybeans withstood the herbicide as             promise in t he advertisements, only
expected, but they contend that despite                  misstatements concerning past or present facts
assurances of “maximum yield potential” and              are actionable as fraud under Louisiana law.
“no reduction in yield potential,” the Roundup           See America’s Favorite Chicken v. Cajun
Ready® plants produced fewer soybeans than               Enters., Inc., 130 F.3d 180, 186 (5th Cir.
did the other brands they planted simultane-             1997).1 Finally, Asgrow’s seed bags carried a
ously. Byone and Odom claim that such ad-                disclaimer noting that Asgrow provided no
vertising fraudulently misrepresented the per-           guarantee “of crop yield or freedom from seed
formance of these seeds. We have reviewed                borne diseases.”
the record, and we conclude that the court
correctly entered summary judgment.                         AFFIRMED.

                       II.
    Byone’s and Odom’s fraud claim for the
1997 crop is time-barred. A one-year statute
of limitations applies to delictual actions such
as tortious or negligent misrepresentation. See
LA. CIV. CODE ANN. arts. 3447, 3492 (West
2001). Under Louisiana law, when a plaintiff
cannot reasonably know of the cause of action,
the doctrine of contra non valentum tolls this              1
period until the plaintiff has information                    In America’s Favorite Chicken, an analogous
                                                         suit against a franchiser for fraudulent
sufficient to prompt further inquiry. See El-
                                                         misrepresentation of sales potential, we construed
dredge v. Martin Marietta Corp., 207 F.3d                this proposition broadly. The franchiser provided
737, 742 (5th Cir. 1992). Assuming arguendo              projected sales figures and promised that if the pur-
that the doctrine applies here, the latest time at       chasers ran the store properly, sales definitely
which Byone and Odom could have had such                 would increase. We concluded that even this
information was when they harvested their                promise was not actionable. America’s Favorite
1997 crop; they did not sue until July 1999.             Chicken, 130 F.3d at 186.


                                                     2